UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.
GILBERT THACH WALKER, a/k/a Lam                   No. 02-4369
Nguyen, a/k/a Lam Tung, a/k/a Lam
Tung Thanh, a/k/a Tung Thanh
Lam,
               Defendant-Appellee.
                                        
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
               Claude M. Hilton, Chief District Judge.
                           (CR-02-76-A)

                      Submitted: August 20, 2002

                      Decided: September 25, 2002

 Before WIDENER, WILKINS, and NIEMEYER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Paul J. McNulty, United States Attorney, Vincent L. Gambale, Assis-
tant United States Attorney, Alessandra DeBlasio, Assistant United
States Attorney, Michael E. Rich, Assistant United States Attorney,
Alexandria, Virginia, for Appellant. Frank W. Dunham, Jr., Federal
Public Defender, Michael S. Nachmanoff, Assistant Federal Public
2                      UNITED STATES v. WALKER
Defender, Frances H. Pratt, Assistant Federal Public Defender, Alex-
andria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Gilbert Thach Walker was charged in a one-count indictment with
being a felon in possession of a firearm in violation of 18 U.S.C.
§ 922(g)(1) (2000). Walker filed a motion to suppress, arguing the
search of his vehicle for the firearm violated the Fourth Amendment.
The district court granted Walker’s motion to suppress. The Govern-
ment appeals the district court’s order. We affirm.

   We review the findings of fact from the suppression hearing for
clear error and conclusions of law de novo. See United States v.
Rusher, 966 F.2d 868, 873 (4th Cir. 1992). An officer may briefly
detain an individual for investigative purposes if the officer has rea-
sonable suspicion to believe that the individual is engaged in or about
to be engaged in criminal activity. See Terry v. Ohio, 392 U.S. 1
(1968). Police officers may order individuals out of a vehicle during
a traffic stop and may frisk those persons for weapons if there is a rea-
sonable belief that they are armed and dangerous. See Pennsylvania
v. Mimms, 434 U.S. 106 (1977). In Michigan v. Long, 463 U.S. 1032
(1983), the Supreme Court held police officers may search the limited
area where a weapon may be hidden in the passenger compartment of
an automobile "if the officer possesses a reasonable belief based on
specific and articulable facts which, taken together with the rational
inferences from those facts, reasonably warrant the officers in believ-
ing the suspect is dangerous and the suspect may gain immediate con-
trol of weapons." Id. at 1049 (quotations and footnote omitted).

   We have reviewed the parties’ briefs, the joint appendix, and the
district court’s bench ruling and order. We conclude, based on the
                      UNITED STATES v. WALKER                         3
totality of the circumstances, that the officers did not have reasonable
suspicion to search Walker’s vehicle for weapons. We therefore
affirm the district court’s order granting Walker’s motion to suppress.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           AFFIRMED